Citation Nr: 9926468	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-33 003A	)	DATE
	)
	)


THE ISSUE

Whether the July 19, 1988 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).

(The issue of entitlement to an effective date for an award 
of a 100 percent evaluation for schizophrenia, prior to 
August 1, 1988 is considered in a separate decision with a 
separate different number.)


REPRESENTATION

Moving Party Represented by:  American Red Cross


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.


The Board notes that the appellant has challenged the Board's 
July 19, 1988 decision on the grounds of CUE.  38 U.S.C.A. 
§ 5109A and 7111;  38 C.F.R. § 20.1400 (1999); VAOPGCPREC 01-
98. 

The new statutory and regulatory provisions permit a claimant 
to demand review by the Board to determine whether CUE exists 
in an appellate decision previously issued by the Board, with 
a right of review of such determination by the Court.

In February 1999 the veteran and his representative were 
notified of the final CUE regulations and given 60 days to 
notify the Board if they wished to proceed with the veteran's 
claim.

In May 1999 the appellant's representative submitted a 
statement on his behalf that he wished to proceed with his 
claim based upon the stated arguments of record referable to 
the claim of CUE in July 19, 1988 Board decision.


FINDINGS OF FACT

1. By decision in July 1988, the Board denied the veteran's 
claim for a rating in excess of 70 percent for 
schizophrenia because it was shown to be productive of not 
more than severe social and industrial impairment, as well 
as a claim for a total disability rating for compensation 
purposes on the basis of individual unemployability 
because the service-connected schizophrenia was not of 
such severity as to render the veteran unable to obtain 
and retain substantially gainful employment in light of 
his education and work experience.

2. The facts as they were known at the time of the Board 
decision of July 19, 1988 were correct and it has not been 
shown otherwise.

3. The statutory and regulatory provisions extant at the time 
of the Board decision of July 19, 1988 were correctly 
applied and it has not been shown otherwise.


CONCLUSION OF LAW

The veteran has not raised a proper claim of CUE.  38 
U.S.C.A. §§ 5109A, 7104, 7111 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.105(a) (1998); 64 Fed. Reg. 2134 (1999) (to be 
codified at 38 C.F.R. § 20.609(c)(4) and Part 20, Subpart O).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records are negative for complaints or 
findings pertaining to a psychiatric disability.

The veteran was admitted to a Department of Veterans Affairs 
(VA) hospital in December 1970 for complaints including 
trouble sleeping, auditory and visual hallucinations, 
restlessness and illogical and irrelevant speech.  The 
diagnosis was paranoid schizophrenia.  

Based on this evidence, the RO, by rating action dated in May 
1971, granted service connection for schizophrenia, 
undifferentiated type, and assigned a 100 percent evaluation, 
effective in November 1970.

A VA hospital summary was subsequently received, and revealed 
that the veteran had been hospitalized from December 1970 to 
May 1971.  It was reported on discharge that his condition 
was improved.  




Based, in part, on the findings of a VA hospital report in 
February 1975 and the results of a VA psychiatric examination 
in April 1975, the RO, in a June 1975 rating decision, 
reduced the evaluation assigned for schizophrenia from 100 
percent to 70 percent, effective in September 1975.

The veteran was afforded a VA psychiatric examination in May 
1980.  He stated that he suffered from severe anxiety and 
tension.  He was preoccupied with feelings of persecution and 
believed that people looked at him and wanted to cheat him.  
He suffered from episodes of severe depression and 
preoccupation with religion and suicidal ideations.  He was 
not receiving psychiatric treatment or medication.  The 
veteran related that he was inactive and asocial due to 
feelings of suspicion.  

On mental status evaluation, the veteran was noted to be 
alert and well oriented with clear sensorium.  He was 
significantly tense, irritable and suspicious.  He wore dark 
glasses and avoided looking at the examiner.  Speech 
productions were rambling and circumstantial.  His affect was 
flat and constricted.  His mood was depressed.  A paranoid, 
persecutory thought disorder was evident.  Memory and 
cognitive functions were intact.  His insight was absent.  
His judgment was compromised under stress.  The diagnosis was 
schizophrenia, chronic paranoid type, active.

Based on the findings above, the RO, by rating action dated 
in June 1980, assigned a 100 percent evaluation for 
schizophrenia, effective in July 1979.

A VA psychiatric examination was conducted in May 1984.  The 
examiner reviewed the claims folder and noted that outpatient 
visits at the mental health clinic where the veteran had been 
followed regularly showed symptoms including religious 
preoccupations and a continuing paranoid fear of persecution 
and attack from others.  It was indicated that the veteran 
refused medication, emphasizing that he could get along well 
without it.  



It was noted that the veteran was a very intense, expressive 
individual, who conversed with dramatic intensity, utilizing 
gestures to tell his story and make his points.  His 
narrative account was very spontaneous.  While the examiner 
could not really say that his discussions were digressive in 
a thought disordered way (that is, representing 
circumstantiality or tangentiality), the veteran's 
communications were often not quite on point.  The examiner 
perceived a certain defensive avoidance of topics that he 
posed to the veteran.  It was indicated that the veteran 
never really did say what his symptoms were.  Due to the 
dramatization occurring with what the veteran did say, the 
examiner suspected a certain hysterical overlay.  

The veteran made reference to many excesses in his behavior 
which sounded like impulsivity and an inability to modulate 
his impulses.  He added that he spent most of his time 
staying around the house.  He implied that there were times 
that he failed to contribute much to the family effort.  

The veteran reported that he continued to hear voices.  He 
was unable to explain why he had not held any form of 
employment for the previous fourteen years.  He apparently 
worked for one month as a temporary worker.  He mentioned a 
strong preoccupation with lack of identity and feelings of 
worthlessness.  

On mental status evaluation, the veteran related to the 
examiner in a friendly and cooperative manner.  His general 
demeanor was very expressive with a tendency to gesture in a 
dramatic expressive manner.  His affect was intense, supple 
and appropriate to expressed ideations.  His mood was 
generally neutral with a certain tendency for dramatic 
expression.  Sometimes he would look pained if he reminisced 
about his difficult experiences or if he reflected upon the 
difficult symptoms that had led him to excessive behavior in 
the past.  His facial musculature would tighten up at 
moments, corresponding with the painful moments that he was 
describing.  


The veteran's speech was coherent and goal directed, without 
evidence of thought disorder.  His descriptions were very 
detailed, often with the extensive mobilization of detailed 
imagery.  Nevertheless, his communications often missed the 
point and tended to focus on side issues and distractions 
from a topic.  His feelings of persecution were described, as 
were hallucinations.  He was fully oriented in three spheres 
and demonstrated intact recent and remote memory.  

The impression was that the examiner did not doubt the 
diagnosis of schizophrenia, chronic, that had been documented 
in the file.  However, there was something about the 
veteran's presentation that did not fully fit together in the 
examiner's mind.  In some respects, the veteran would appear 
to be more functional than would be implied by a period of 
fourteen years of no employment.  The examiner was disarmed 
by the veteran's expressive and pertinent understanding of 
some of the emotional factors in his illness.  However, he 
was very suspicious that there were elements in the veteran's 
behavior which were simply not presented to him during the 
examination.  

The examiner particularly suspected that there were episodes 
of uncontrollable anger as well as temporary periods of more 
disorganized and delusional thinking.  In one way of 
theorizing about the case, one could suspect that the veteran 
presented himself as more intact than he really was.  The 
dramatization and demonstrativeness in the veteran's 
presentation was very reminiscent of hysterical 
personalities.  In the final analysis, the examiner believed 
that a trial of vocational rehabilitation was in order.  The 
examiner did not feel that the veteran could not be trained 
to become self-supportive in some fashion.  The diagnosis was 
schizophrenia, chronic undifferentiated type.

Based on the findings summarized above, the RO, in a rating 
decision dated in June 1984, reduced the 100 percent 
evaluation, which had been in effect since July 1979, to 70 
percent, effective in October 1984.  


The veteran was notified of the above determination, and 
submitted a notice of disagreement in August 1984.  The RO 
issued a statement of the case in September 1984.  The 
veteran's substantive appeal was received in October 1984.  
However, in a memorandum dated in January 1985, a veterans 
services specialist wrote that the veteran requested that his 
hearing be canceled and "that his notice of disagreement be 
withdrawn.  He no longer wishes to appeal the Rating Board 
decision of June 27, 1984."  

A VA social survey was conducted in January 1986.  It was 
noted that the veteran had worked for one month between 1979 
and 1983.  He stated that he was unable to maintain this 
employment for very long because he had begun to feel ill.  
He had worked from September to October 1985, but stated that 
the work had become productive of too much pressure for him.  
The environment had become too stressful and he could not 
handle being around people so much.  He quit, stating at the 
time he did so, that he had become quite depressed.  As he 
talked about his employment, his affect became angry and 
expressive.  He expressed some anger at VA.  It was reported 
that he had gone through vocational rehabilitation and had 
been sent to a community college in 1984 where he took 
courses in English, reading, writing and math.  However, he 
did not continue this.  

The veteran noted that he read a lot.  He was active in his 
church.  He stated that he had attempted to deal with his 
nervous disorder by exercise and a diet program.  He related 
that when he began to get angry or upset, he would go jogging 
or running.  

The veteran noted that he had been married three times.  His 
current marriage was still intact.  He noted that his 
children drove him crazy.  He indicated that he felt bad when 
he hit them very hard.  He reported that on one occasion his 
wife left him.  However, he had threatened to kill himself if 
she did so.  The veteran further indicated that he had 
paranoid symptoms frequently.  He realized this and stated 
that he had attempted to control his symptoms without 
medication.  


The social worker noted that the veteran's employment history 
was extremely brief.  It was evident that his family 
relationships were suffering.  He admitted becoming too angry 
with his children and, therefore, over disciplining them.  
During the interview, he became extremely emotional when 
discussing his ability to work.  He stated that it was too 
much pressure for him.  As he discussed this, it was obvious 
that he was agitated.  He spoke with a heavy accent, which 
became exaggerated as he became agitated.  The social worker 
indicated that she thought that the veteran might continue to 
suffer from symptoms associated with paranoid schizophrenia.  
She thought it was likely that the veteran would have 
difficulty attempting any employment in the near future.    

A VA psychiatric examination was also conducted in January 
1986.  The veteran related that he had been on no medications 
for the past five years.  He stated that he preferred 
naturopathic cures, exercise, vitamins and keeping his stress 
level down.  He still experienced auditory hallucinations of 
hearing his name called several times a week.  He sometimes 
felt paranoid, like people were talking to him.  His sleep 
was somewhat disturbed, averaging four to five hours per 
night.  He indicated that he usually had trouble falling 
asleep.  His main complaint during the examination was that 
he still experienced fear and a lack of confidence.  

The veteran felt depressed and very angry when he made plans 
that did not work out.  He stated that this caused him to 
lose more confidence.  He denied recent suicide attempts, but 
described getting irritated and angry with his children for 
talking out loud.  He tried to deal with depressed feelings 
by running and jogging outside.  He felt that he had a family 
to live for so he did not think he would ever try to commit 
suicide.   He had made some attempt at finding work.  He 
showed the examiner a recent letter from an employer for work 
performed putting items in boxes in September and October 
1985.  

The note from the employer stated that the veteran had been a 
constant worker, but found the job stressful and he was 
unable to continue.  The veteran related that he found it 
difficult to concentrate on his work and that his mind would 
wander.  

The veteran stated that he handled his own hygiene, grooming 
and dressing.  He did lawn work outside sometimes.  There was 
no regular indoor work that he did.  He socialized with 
friends once or twice a week.  His main hobby was reading and 
writing letters to other family members.  

On mental status examination, the veteran appeared neat, 
clean and well-groomed.  He was somewhat tense, but 
cooperative throughout the interview.  He sat erect with good 
eye contact.  There were no abnormalities of movement noted.  
His speech was normal, except for some latency of response 
that appeared to be due to a language barrier.  His affect 
appeared somewhat irritable and tensive.  He described his 
mood as chronically somewhat depressed and angry.  His 
thought processes demonstrated no loosening of associations 
and no evidence for delusions, suicidal ideations, phobias, 
pre-occupations, hallucinations or illusions.  He was alert 
and oriented through all three spheres.  His memory was 
reduced.  Concentration was intact for performing fairly 
difficult calculations.  

The veteran rated his mood as being 2-3 on a scale of 1 (very 
depressed) to 10 (extremely happy).  His vocabulary was 
around a fourth or fifth grade level.  His insight seemed 
mixed into his impairments and judgment seemed mixed in that 
he had refused medication despite ongoing difficulty with 
work from distractibility and difficulty concentrating, as 
well as ongoing auditory hallucinations.  

The diagnosis was schizophrenia, paranoid, chronic.  The 
examiner commented that the veteran had a history of 
schizophrenia which had been in fair remission for the last 
five years without medications.  However, he had been unable 
to sustain work due to the distractibility on the job and low 
stress tolerance.  He was irritable at home and fairly 
depressed due to his failures at work.  Nevertheless, he 
strongly felt that he should avoid medication and related 
this somehow to his overdose of psychotropic medication in 
1979.  The examiner felt that at his present level of 
functioning, the veteran would be unable to sustain self-
supporting work.  His condition was chronic and would 
continue unchanged unless he obtained more aggressive 
treatment.    

In a statement dated in April 1986, an acquaintance indicated 
that the veteran had worked from early September 1985 to late 
October 1985.  The veteran was a good worker and seemed to 
enjoy his job.  However, after six weeks, the veteran seemed 
to become stressful and "isolate." Shortly thereafter, he 
was asked to take some time off.  He returned to work for a 
short period of time and then left.   

In a statement dated in April 1986, the veteran's wife 
related that the veteran was sometimes kind and calm, but 
that he could easily become very explosive.  She indicated 
that his behavior was sometimes like that of a child.  She 
noted that three weeks earlier, he had decided he was going 
to try and sell books door-to-door.  He had to quit this 
because it was too stressful. 

VA Form 21-8940 was received in May 1986.  The veteran 
indicated that he had completed four years of high school, 
with some additional training at a community college.  He 
stated that he had last worked on a full-time basis in 
October 1985, when he had to quit due to illness.  He 
described work experience as a mail sorter.

In a statement dated in May 1986, the veteran's supervisor 
during his period of the employment from September to October 
1985, wrote that the veteran was initially a very good 
employee and worked extremely fast.  

The veteran's supervisor noted that he was very nervous while 
doing the job.  She related that the veteran often agitated 
his co-workers because they could not work fast enough for 
him.  Several weeks into the job, the veteran began to wear 
battle fatigues, including his boots.  When she asked him to 
slow down, the veteran was not able to do so.  He was working 
himself to exhaustion.  The supervisor added that on the 
veteran's last day of work, he had been talking to himself 
and seemed very agitated. 

In a statement dated in September 1986, the secretary to a 
physician related that the veteran had been seen at the 
Princeton Brain Bio Center on four occasions between July 
1979 and 1980.  He had come to the facility with a diagnosis 
of schizophrenia.  

It was noted that the facility used a biochemical approach 
and prescribed vitamins and trace elements in conjunction 
with medication to treat different disorders.   

The veteran was hospitalized in a VA facility from February 
to March 1987 for symptoms of confused thinking, anhedonia 
and sleep disturbance.  It was noted that although he was 
unemployed since 1970, he wanted to work.  His concentration 
was very poor.  It was reported that the veteran had three 
children who were a constant source of stress for him and 
caused him to be quite agitated.  He was concerned that if 
his ability to function did not improve, he would again 
consider harming himself.  He stated that he had been having 
increasingly paranoid mood with an increase in rage without 
harming others.  

It was reported that the hospital staff felt that the 
veteran's assessment of his ability to speak English as being 
poor was an exaggeration and that he spoke relatively well.  
The veteran's wife was interviewed and her feeling was that a 
large part of the problem was the veteran's withdrawal from 
the family and his refusing to get involved with normal daily 
activities and then becoming very upset and angry when 
pressed to do so.  The veteran was given a trial of 
medication.  At this point, he was much less withdrawn, much 
more open and outgoing and the feeling was that his memory 
and concentration, as well as his mood, had improved.  It was 
found, however, that his impulse control seemed to be 
increasing.  It was noted that on one occasion he lost his 
temper when one of the projects was ruined by another 
patient.  

The veteran admitted that auditory hallucinations were 
becoming a problem and another medication was added.  When 
the first medication was stopped, it was noted that the 
veteran seemed to be much more relaxed.  It was indicated 
that the veteran's psychosis had resolved and that he had 
become much better able to tolerate stress.  The diagnosis 
was schizophrenia, paranoid type.  It was reported that the 
veteran was currently felt to be unemployable. 

VA outpatient treatment records show that the veteran was 
seen in January 1987 and it was noted that he was making 
plans to go to school.  It was indicated that he was not 
anxious, but that he felt depressed.  

It was stated that the veteran still had nightmares and heard 
voices.  It was reported in April 1987 that the examiner 
spoke to the veteran's wife who stated that the veteran was 
violent and getting worse.  He had been taking his 
medication.  

Later that month, the veteran's wife again stated that the 
veteran's condition was worse.  He was more violent and 
sometimes struck his children.  It was reported in May 1987 
that the veteran was withdrawn.  It was indicated that he was 
working as a maintenance man five hours a day, three days a 
week.  He was verbal and coherent.  The assessments were 
marital discord and social withdrawal.  It was reported the 
following month that the veteran needed more medication.  He 
stated that he would get angry if his wife asked him to help.

By decision dated in July 1988, the Board denied the 
veteran's claim for a rating in excess of 70 percent for 
schizophrenia, and the claim for a total rating based on 
individual unemployability due to service-connected 
disability.

Criteria

The pertinent criteria in effect at the time of the Board's 
July 1988 decision noted that "Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  (38 
U.S.C. 355; 38 C.F.R. Part 4).  Separate diagnostic codes 
identify the various disabilities."

"A 70 percent evaluation is warranted for chronic 
undifferentiated type schizophrenia (undifferentiated type 
schizophrenia) with symptomatology which is less than that 
required for a 100 percent evaluation, but which nevertheless 
produces severe impairment of social and industrial 
adaptability.  

A 100 percent evaluation requires active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce complete social and industrial 
inadaptability.  ( 38 C.F.R. Part 4, Code 9204; effective 
prior to February 3, 1988)".



"Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  (38 C.F.R. 3.340, 3.341, 4.16)".

"When a reasonable doubt arises regarding service origin, 
the degree of disability, or any other point, such doubt will 
be resolved in favor of the claimant.  A reasonable doubt is 
one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well-grounded. (38 C.F.R. 3.102)."

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a). 

A motion for revision of a decision based on CUE must set 
forth clearly and specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  64 Fed. Reg. 2134 (1999) [to be codified at 
38 C.F.R. § 20.1404(b)].




Analysis

CUE in prior Board decision

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and 
(b).  A CUE motion is not an appeal and, with certain 
exceptions, is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400, 
20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) (1998) or 
new section 5109A of title 38 United States Code, that have 
not been subsumed by Board decisions.


In substance, the veteran argues that the July 1988 Board 
decision contains CUE.  In support of this allegation, he 
states that when the 100 percent evaluation was reduced by 
the RO in a June 1984 rating decision, it had been in effect 
for nearly five years.  He asserts that he continued to 
receive treatment for his psychiatric disability.  He also 
claims that a VA physician in early 1986 concluded that he 
was unable to work.  

In this regard, the Board notes that although the veteran 
initially appealed the rating reduction, he subsequently 
withdrew that appeal.  The Board points out that in a written 
statement, a veterans' services specialist related that the 
veteran did not want to appeal the June 1984 rating decision.  
The Board also notes that despite the opinion of a VA social 
worker in January 1986 that the veteran would have difficulty 
attempting any employment in the near future, the January 
1986 opinion of a VA examining physician that at his present 
level of functioning the veteran would be unable to sustain 
self-supporting work, and a finding that the veteran was 
currently felt to be unemployable when discharged from a 
February to March 1987 VA hospitalization, the veteran was 
nonetheless reported to have obtained employment in May 1987 
as a maintenance man five hours a day, three days a week.

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1493 pertain to what constitutes clear and unmistakable 
error; and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the correct facts as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed. (1) General.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by the Department 
of Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is 
a very specific and rare kind of error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there had been a change in the 
interpretation of the statute or regulation.

In order to find that the Board decision was clearly and 
unmistakably erroneous, however, it must be concluded that 
the evidence of record at the time the July 1988 decision was 
rendered was such that the only possible conclusion based on 
the evidence of record at that time was that a higher rating 
was warranted for the veteran's service-connected psychiatric 
disability, and that he was unemployable.  

CUE requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Such a conclusion cannot be made in this case.  

In Luallen v. Brown, 8 Vet. App. 92, 96 (1995), the Court 
noted that "the determinative issue was not evidentiary but 
legal, i.e., has the appellant complied with the legal 
requirements to plead a CUE claim."  The same issue is 
inherent in this case.  The veteran has raised questions 
concerning the weighing or the interpretation of the 
evidence, but he has not provided a legal or factual basis 
for his allegations, or any explanation as to why the result 
would have been "manifestly different" but for the alleged 
error.  Fugo, 6 Vet. App. at 44.  See 64 Fed. Reg. 2134 
(1999) [to be codified at 38 C.F.R. § 20.1404(b)].  A mere 
disagreement with how the RO evaluated the facts before it 
does not constitute an allegation which is adequate to raise 
a CUE claim.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).

In the final analysis it must be concluded that the veteran 
is merely disagreeing with the interpretation of the 
evidentiary record by the Board which led it to conclude that 
an evaluation in excess of 70 percent for the appellant's 
psychiatric disability and a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability were not warranted on the basis of the 
evidentiary record as then constituted and interpreted by the 
Board.

Furthermore, the Board notes that the evidentiary record 
amply supported the Board's interpretation of the facts as 
then constituted as the veteran's argument of mere need for 
continued treatment for his psychiatric disability in and of 
itself does not provide a basis for a finding of clear and 
unmistakable error in the Board's conclusion that the 
evidentiary record did not support an evaluation in excess of 
70 percent for his psychiatric disability.  The January 1986 
VA special psychiatric examination certainly reflected 
continuing severe social and industrial impairment and Board 
justifiably concluded that there was no basis for an 
evaluation in excess of the 70 percent evaluation in effect 
at the time which on the basis of the criteria then in effect 
contemplated such severe disablement.  

Moreover, the record of VA hospitalization from February to 
March 1987 clearly reported that the veteran's psychosis had 
resolved.  While the veteran has argued that he was 
considered to be unemployable by a competent VA psychiatrist, 
the Board merely points out that, as noted earlier, despite 
additional expressed opinion as to the veteran's 
unemployability, the veteran nonetheless obtained employment 
and this in and of itself served to render inappropriate and 
as well incorrect the previously expressed negative opinions 
as to his obtaining and retaining employment.

Clearly, the decision of July 19, 1988 wherein the Board 
denied entitlement to an evaluation in excess of 70 percent 
for schizophrenia and a total disability rating for 
compensation purposes on the basis of individual 
unemployability was supported by and consistent with the 
evidence then of record.  

Importantly, the Board notes that the veteran is shown to 
have limited his claim of CUE in the decision of the Board in 
July 1988 to errors of interpretation of the record or errors 
of fact and not to any error in the application of the 
statutory and regulatory provisions extant at the time.  With 
this in mind, the Board points out that when each of the 
veteran's arguments of error of fact as cited above, are 
applied either specifically or collectively to the correct 
facts as known by the Board in July 1988, the inescapable 
conclusion is that the overall result is not shown to be 
manifestly different from that reached by the Board in July 
1988.

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decision of July 19, 1988 were 
correctly applied and it has not otherwise been shown or 
contended.  The facts as they were known at the time of the 
Board decision of July 19, 1988 were correct and it has not 
been shown otherwise.  All pertinent documentary evidence was 
considered by the Board.  No relevant document was 
overlooked.

Clearly, the correct facts as stated in this case as they 
were known to the Board in July 1988, lack evidence of an 
error such that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.

Additionally, the Board points out that any argument based 
upon disagreement as to how the relevant facts were weighed 
or evaluated, that is, a "misinterpretation of facts," does 
not give rise to the level of CUE as that term has come to be 
defined.

Overall, the Board finds that the criteria for CUE existing 
in the prior final Board decision of July 19, 1988 have not 
been met.


ORDER

Since there was no CUE in the July 1998 Board decision which 
denied entitlement to an increased rating for schizophrenia 
or for a total rating based on individual unemployability due 
to service-connected disability, that decision should not be 
revised or reversed.



		
	RONALD R. BOSCH
Member, Board of Veterans' Appeals


 


